Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 1 of 26




               EXHIBIT 1
   Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 2 of 26




                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

   DR. JOHANNES MARKUS SIEBER and MINA MARGARETHA SIEBER-SCHNEITER,
                               Plaintiffs,

                                             v.

                              DELTA AIR LINES, INC., ET AL,

                                        Defendants

                                Case No: 2:17-CV-13024

             Report of Plaintiffs’ Police Practices Expert, Ron Martinelli, Ph.D.

      I have been retained by Jackson Law International , and attorneys Bonnie J.
Jackson, Esq., and Michael R. Jackson, Esq., as an expert witness in the above civil
action. I am therefore submitting the following information in support of the opinions
and conclusions expressed in this report.
       I have spent over twenty-two years as an active police officer and detective. I
have held assignments as a uniformed patrol officer, tactical patrol officer, Senior Field
Training Officer, and as a patrol supervisor. My detective assignments include crimes
against persons and property, sexual assaults, gang investigations, and fraud and
complex thefts. I was an undercover officer for three and one-half years where I was
assigned in anti-crime assignments as a robbery and prostitution decoy officer.
       As a uniformed officer, I was involved in hundreds of high-risk encounters with
violent individuals, including scores of encounters involving subjects under the influence
of dangerous drugs; those experiencing acute, serious mental disorders and those
presenting with extended and sudden psycho-medical emergencies such as agitated-
chaotic events and excited delirium syndrome.
       I have instructed officer safety, de-escalation, electronic control weapons,
impact weapons, arrest, control and restraint tactics and responses to psycho-medical
emergencies including subjects experiencing agitated-chaotic events to thousands of
officers nationally. I have also authored peer reviewed research and articles on these
subjects within the law enforcement and forensic communities.
       I possess a doctorate degree (Ph.D.) in Criminology with emphasis in forensic
psychology, accredited by the offices of the U.S. Department of Education and the
California Superintendent of Public Instruction. I possess a Master’s degree in Public

                          101-A Pine View Drive, Boerne, TX 78006
                         Phone: 951.719.1450 Fax: 951.501.2952
                               www.martinelliandassoc.com
   Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 3 of 26

                                                                                              2
Administration with emphasis in Justice Administration (MPA/JA) and a specialization in
municipal government consulting. I hold a bachelor’s degree in physical education
with emphasis in pre-medical sciences and exercise physiology.
        I am a former adjunct professor of Forensic Science at National University – San
Diego where I instruct in the university’s Master’s in Forensic Science program. I am a
former adjunct professor of Forensic Psychology at Argosy University – San Francisco
and a former adjunct professor of Criminology at California Polytechnic State University,
San Luis Obispo. Since 1978, I have also been a credentialed instructor or adjunct
professor of law enforcement, police practices, forensics, and the administration of
justice at numerous accredited universities and colleges in California, Nevada and
Louisiana.
       I am Board Certified in Forensic (Psychological/Emotional) Trauma by the
American Academy of Experts in Traumatic Stress – National Center for Crisis
Management, where I also hold Diplomate Status. This certification indicates specific
expertise in the areas of stress-induced incidents, and psychological/emotional trauma
and psycho-physiological responses to intense stress events. My specific areas of
expertise in forensic trauma are mental health disorders, psycho-medical emergencies,
human factors, psychophysiology, and performance under intense stress.
       I have been a member in good standing with the former American College of
Forensic Examiners Institute (ACFEI), where I have presented nationally as an expert in
police practices, forensics, crime scene analysis, force investigations and forensic force
analysis. I am a Certified Medical Investigator (CMI-V) at the physician’s level,
accredited by ACFEI. I have chaired ACFEI’s Medical Investigator Board of physicians,
nurses and forensic investigators.
       I am certified as a Force Analyst through the Force Science Training Institute®.
The primary field of research and curriculum at the Force Science Institute® is the
analysis of crime scenes and forensic evidence relating to officer-involved shootings, in-
custody deaths and human factors involved in major uses of force.
       I am a Certified Force Investigator with specialization in officer-involved shootings
and in-custody deaths through the Los Angeles Police Department’s Force
Investigations Division. The majority of my forensic education through LAPD’s Force
Investigations Division was crime scene management, evidence identification, recovery
and forensic analysis.
        I am a Certified Litigation Specialist in police and corrections litigation through
Americans for Effective Law Enforcement (AELE) which is the largest law enforcement
amicus curie litigation defense organization in the nation. I periodically participate in
this professional organization by attending courses in police practices, corrections,
investigations, internal affairs, forensics and civil rights laws pertaining to law
enforcement encounters with the public.
       I currently am retained as a law enforcement practices and forensic expert for
the U.S. Attorney General’s Department of Justice. I have been retained as a police
practices and forensic expert for the States Attorney General’s Offices of Alaska,
Oregon, Nevada, New Mexico, Nebraska, West Virginia, Illinois, Delaware; the Cities of
Los Angeles (CA), Long Beach, (CA), San Jose (CA), Sacramento (CA), Albuquerque
(NM), Denver (CO), Colorado Springs (CO), Salt Lake City (UT), Miami Beach (FL), North
Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
   Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 4 of 26

                                                                                              3
Miami Beach (FL), Cleveland and Columbus (OH), Richmond (VA), Portland (OR),
Schenectady (NY); and numerous other municipalities in California and Illinois.
      I am currently a retained law enforcement and forensic expert for the U.S. Navy
Department and the United States Marine Corps Judge Advocate General’s Offices,
Western District.
      I am currently a retained law enforcement practices and forensic expert for the
Combined Law Enforcement Associations of Texas (CLEAT) and have been a law
enforcement practices and forensic expert for the Peace Officer’s Research
Association of California.
       I am currently and have been a retained civil rights and forensic police practices
expert to several nationally recognized private law firms specializing in civil rights and
police practices litigation representing plaintiffs and defendant agencies.
        I am a former retained independent Special Investigator for the City of Riverside
(CA) Police Community Review Commission and review officer-involved shootings and
in-custody deaths for this civilian body through the Office of Mayor. I am a forensic
police practices, self-defense, use of force and deadly force expert for the County
District Attorneys’ Offices of Riverside, Santa Clara and Modoc County (CA).
      As a law enforcement officer and investigator, I have personally investigated,
and/or supervised over three hundred (300) complex officer-involved crime scenes,
recovering and documenting evidence from them.
       To date as a forensic criminologist, I have personally investigated, reviewed,
analyzed, documented evidence, and consulted on and/or testified in nearly four
hundred (400) major uses of force including nearly two hundred (200) complex officer
and citizen involved shootings and in-custody deaths.
       I am a former director of a California Commission on Peace Officer Standards &
Training (POST) police and corrections academy, where I also served as Division Dean
of Criminal Justice and Law Enforcement. In this position I administrated over,
supervised, and evaluated a staff of over one hundred tenured and adjunct law
enforcement faculty who instructed police/corrections practices. As director, I was also
involved in developing training methodologies relating to contemporary police
practices and defensive force including firearms and deadly force decision making.
       Since 1980, I have been approved as an instructor or training provider by the
states of California, Nevada, Arizona, Wyoming, Ohio, Wisconsin, Missouri and Delaware
Commissions on Peace Officer Standards & Training (P.O.S.T.); as well as the Texas
Commission on Law Enforcement (TCOLE).
        I have been an approved law enforcement and corrections instructor for the
California Board of Corrections from 1978 – 2007. In this capacity, I have served as an
instructor in the areas of police practices, tactical negotiation/conflict resolution, laws
of arrest, search and seizure, supervisor and officer responses to critical incidents,
mental health disorders, use of force, officer safety tactics, Arrest & Control Tactics,
chemical agents, electronic control weapons (ECW) – TASER®, Unarmed Defensive
Tactics, impact weapons and less lethal munitions; firearms instruction, criminal
investigations, the investigation of violent crimes including shootings; “Suicide by Cop,”
psychological profiling, the psychology of criminal behavior, the body’s psycho-
Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
   Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 5 of 26

                                                                                              4
physiological responses to stress-induced circumstances; and the investigation of
officer-involved and civilian self-defense shootings.
       I am a member in good standing of the International Law Enforcement
Educators and Trainers Association (ILEETA) and have presented to national and
international law enforcement audiences on de-escalation, defensive tactics, use of
force investigations, and the forensic analysis of evidence. I have been a member of
the International Association of Chiefs of Police (IACP). I am currently active in
numerous professional law enforcement, forensic, and medical associations.
        As a police officer, detective, law enforcement, and municipal government
trainer and consultant, I have consulted with over three hundred law enforcement and
criminal justice agencies and specialized military units. I have personally trained over
80,000 peace officers and military personnel in my certified areas of instruction.
      I am the author of five texts, nearly forty training manuals, and numerous peer
reviewed, published articles about police practices, criminal investigations, forensics
and independent review of police-involved force incidents.
        Specific to this case analysis, I have written extensively and trained thousands of
law enforcement officers, attorneys and criminal justice professionals on the subjects of
laws of arrest, search & seizure, de-escalation, use of force, Arrest & Control Tactics
(ACT®) and handcuffing. I am also certified as a Master Instructor in de-escalation and
Arrest, Control and Handcuffing Tactics. I have personally taught over 200 law
enforcement courses on laws of arrest and search & seizure. I have personally taught
over 300 courses in de-escalation; and approximately 400 classes in physical control
techniques including Arrest, Control and Handcuffing Tactics. I am also a court
qualified expert in premises liability and security issues.
       I have consulted with and/or trained numerous county, state and federal
prosecutors, Assistant State Attorney Generals, Superior Court judges and various
professional training organizations including the California District Attorneys Association
(CDAA) and the Center for Judicial Research & Education. I remain an active trainer
and consultant within my areas of expertise.
       As a forensic criminologist, law enforcement, municipal government trainer and
consultant, and a Federal/State Courts qualified police/corrections practices expert
since 1993, I have been retained by county counsels, city attorneys, plaintiff’s attorneys,
prosecutors, criminal defense attorneys, and a state attorney general’s office in over
two hundred-fifty Federal and State Court cases.
         I have been deposed and have testified in numerous federal and state civil and
criminal actions; and have been designated by Federal and State Superior Court
judges as a qualified authority in police practices, laws of arrest, search and seizure,
traffic enforcement, suicidality, criminal investigations, crime scene investigations, video
analysis/interpretation, forensics, officer safety tactics, use of force/excessive force at
all force levels including TASER® electronic control weapons (ECW); officer-involved
shootings; alcohol and narcotics influence; human factors and psycho-physiological
responses to stress-induced circumstances. I have also been qualified in both Federal
and State Courts to render findings and opinions on the subjects of hiring, supervision,
training, police practices negligence, internal affairs investigations, law enforcement
liability and deliberate indifference.
Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
   Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 6 of 26

                                                                                          5
        To date, I have been retained by defendant law enforcement and municipal
agencies in approximately sixty-two percent (62%) of my cases, and have been
retained by plaintiffs, prosecutors and/or as a court appointed expert in approximately
thirty-eight percent (38%) of my retained cases.
       My fee schedule is as follows: a $5,000.00 non-refundable retainer to accept and
commence work on a case; $400/hour for attorney consultation, testimony at
deposition or while in court, and $300/hour for report review and report writing. My
expedited report writing fee is $400/hour. Clients are billed by the quarter-hour. My
daily consultation or court appearance rate is $3,200/day and my deposition fee is
$2,000 for a minimum of four hours of testimony. All other fees for services rendered,
travel and per diem are listed in our firm’s standard Services Agreement which is
provided to all attorney clients.
       The information and accompanying documents I have provided to the Court
are truthful and accurate to the best of my knowledge and I pray that the Court will
find that my professional experience, expertise and education are sufficient to be
designated as an expert in this matter.




Signed ______________________________________________ Date: 08-12-19

       Ron Martinelli, Ph.D., CMI-V
       Forensic Criminologist/Law Enforcement Training Consultant
       Federal/State Courts Qualified Law Enforcement Practices/Forensic Expert
       Certified Medical Investigator




                            DOCUMENTS REVIEWED FOR THIS ANALYSIS

Commencing in August, 2019, the plaintiffs’ counsel Bonnie J. Jackson, Esq., presented
me with evidentiary documents for my review in preparation for opining on this case
and requested that I prepare a concise declaration outlining my basic opinions in this
case. Those findings and opinions to date have been incorporated into this document.
As is usually the case in investigations such as this, I am aware that there may be
additional documents or other evidence that might subsequently become available
during the discovery process that I might wish to review which may assist me in
developing more detailed findings and opinions. Therefore, I reserve the right to amend
my findings and opinions at some later date based upon my ability to review any
additional records and/or items of evidence I might subsequently receive.


   1. Court Document: Second Amended Complaint – 2:17-cv-13024
   2. Court Document: Counselors encl Second Supp Rule 26 disc
   3. Court Document: Delta & Weems Initial Disclosures
Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
   Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 7 of 26

                                                                                       6
   4. Court Document: Delta D's Second Suppl. & Amended Initial Disclosures
   5. Court Document: Delta D's Suppl. & Amended Initial Disclosures
   6. Court Document: Delta D's Third Suppl. & Amended Initial Disclosures
   7. Court Document: Delta Weems Suppl. & Amended Initial Disclosures
   8. Court Document: Deltas Amended Answers to FROGS - 05.08.19
   9. Court Document: Deltas Answers to FROGS - 04.30.19
   10. Court Document: Deltas Second Amended Responses to FROGS - 06.14.2019
   11. Court Document: FROGS to Delta - 03.27.19
   12. Court Document: JPSO Rule 26 Initial Disclosures
   13. Court Document: JPSO Rule 26 Second Suppl. Disclosures
   14. Court Document: JPSO Rule 26 Supplemental Initial Disclosures
   15. Records: DELTA 00001-00003 Crime Report
   16. Records: Deputy Harris, Erroll 08082019
   17. Records: Credit Card Statement, Cembra, 12.23.2016
   18. Records: Ps Production Bates No. Sieber001-038
   19. Records: Ps Production Bates No. Sieber039-044
   20. Records: Ps Production Bates No. Sieber045-049
   21. Records: Paul D. Connick, Jr. 05.28.19
   22. Correspondence: Email Correspondence from Delta to Dr. Sieber
   23. Correspondence: Letter from Dr. Sieber to the Inspector General- State of LA
   24. Correspondence: Letter from Dr. Sieber to the New Orleans Airport
   25. Correspondence: Letters from Dr. Sieber to Delta
   26. Depositions: Deputy Steer, Jesse 08082019 & Exhibits
   27. Depositions: Deputy Harris, Erroll 08082019 & Exhibits
   28. Depositions: Sieber - Depo Transcript 7.11.2019
   29. Photos: FB Erroll Harris 05.22.2016
   30. Photos: FB Jesse Steer Jr_08.14.2016
   31. Photos: Photo Erroll Harris FB 12.09.2017
   32. Photos: Post of Harris first day at JPSO
   33. Court Document: Complaint #UDSC 2:17-CV-13024
   34. Deposition – Deputy Jesse Steer, 08-08-19
   35. Deposition – Deputy Erroll Harris, 08-08-19
   36. Statute – LA RS §14:36, Assault Defined
   37. Statute – LA RS §14:33, Battery Defined
   38. Statute – LA RS §14:35, Simple Battery
   39. Statute – LA RS §14:63.3 – Entry On or Remaining In Places or On Land After Being
         Forbidden
   40. Statute – LA RS §14:108, Resisting An Officer
   41. Statute – LA Code of Criminal Procedure, CCRP §213, Arrest by Officer without
       Warrant when Lawful
   42. Case Law: State v. Fauria, 393 So. 2d 688, 690 (La. 1991), PC
   43. Case Law: Beck v. Ohio, 379 U.S. 89 (1964), PC
   44. Case Law: State v. Simms, 571 So. 2d 145, 148 (La. 1990), PC
   45. Case Law: State v. Allen, 95-1754 (La. 4 9/5/96); 682 So. 2d 713, Arrest
   46. Case Law: . State v. Moreno, 619 So. 2d 62, 65 (La. 1993)(citing United States v.
         Mendenhall, 446 U.S. 544, 554 (1980)).
   47. Case Law: Graham v. Connor, 490 U.S. 386, 396-97, 109 S.Ct. 1865, 1872, 104
         L.Ed.2d 443 (1989) - UOF
Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
   Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 8 of 26

                                                                                              7
   48. Case Law: Saucier v. Katz, 533 U.S. 194, 201 (2001) - UOF
   49. Case Law: Forrester v. City of San Diego, 25 F.3d 804 (9th Cir. 1994) - UOF
   50. Case Law: Tennessee v. Garner, 471 U.S. 1 (1985) – UOF/Warnings
   51. Case Law: Forrett v. Richardson, 112 F.3d 416 (9 th Cir. 1997) – UOF
   52. Case Law: Deering v. Reich, 183 F.3d 645, 652-53 (7th Cir. 1999) – UOF
   53. Case Law: Collins v. Nagle, 892 F.2d 489, 493 (6 th Cir. 1989) – UOF
   54. Case Law: Glenn v. Washington, 673 F.3d 864, 871 (9 th Cir. 2011)
   55. Case Law: Wall v. County of Orange, 364 F.3d 1107, 1109-12 (9 th Cir. 2004) –
         UOF/Handcuffs
   56. Case Law: LaLonde v. County of Riverside, 204 F.3d 947, 952, 960 (9 th Cir.2000) –
         UOF/Handcuffs
   57. Case Law: Palmer v. Sanderson, 9 F.3d 1433, 1434-36 (9 th Cir. 1993) –
         UOF/Handcuffs
   58. Case Law: Hupp v. City of Walnut Creek, 389 F.Supp.2d 1229, 1232-33 (N.D. Cal.
         2005) – UOF/Handcuffs
   59. Case Law: Sokolaw (1989) 490 U.S. 1, 7-8 - Detention
       60.     Case Law: Tony C. (1978) 21 Cal. 3d 888, 893 - Detention
   61. Case Law: Twilley (9th Cir. 2000) 222 F. 3d 1092, 1095 - Detention
   62. Case Law: Andre P., (1991) 226 Cal. App. 3d 1164, 1169 – Detention
   63. Case Law: Hodari D. (1991) 499 U.S. 621, 627-628 – Detention
   64. Case Law: Wardlow (2000) 528 U.S. 119 – RS/Detention
   65. Case Law: White (1990) 496 U.S. 325, 330 – RS/Detention
   66. Case Law: Mims (1992) 9 Cal.App 4th 1244, 1248 – Special Knowledge/Detain
   67. Case Law: Hensley (1985) 469 U.S. 221 – Detention – Knowledge from Others
   68. Manual: Concepts of Criminal Law, Laws of Arrest, Search & Seizure, Ron
         Martinelli, Ph.D., © 2005, 2011, Martinelli & Associates: Justice Consultants, LLC
   69. Manual: Tactical Psychology & Physiology, Ron Martinelli, Ph.D., 2007, Martinelli &
         Associates: Justice & Forensic Consultants, Inc.
   70. Manual: De-escalation Tactics for Instructors and End Users, Martinelli, Ron, Ph.D.,
         © 2017, Martinelli & Associates, Justice & Forensic Consultants, Inc.; 2019
         ETCforensic
   71. Manual: Arrest, Control and Restraint Tactics, Martinelli, Ron, Ph.D., © 1994 – 2012,
       Martinelli & Associates: Justice & Forensic Consultants, Inc.
   72. Manual: Use of Force, Martinelli, Ron, Ph.D., © 2019, ETCforensic
   73. Text: Use of Force Investigations, Davis, Kevin, R., © 2012, Responder Media,
         Bloomington, IN
   74. Text: Processing Under Pressure: Stress, Memory and Decision Making in Law
         Enforcement, Sharps, Matthew, Ph.D., © 2010, Loose Leaf Publishing, Flushing,
         N.Y.


                                     DETAILS OF INCIDENT

On 11-21-16, the plaintiffs identified as Dr. Johannes Sieber (hereafter referred to as Dr.
Sieber) and his wife Mina Margaretha Sieber – Schneiter (hereafter referred to as Mrs.
Sieber) had paid for and were on Delta Airlines flight DL#696, traveling from Louis
Armstrong International Airport in New Orleans to New York City.


Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
   Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 9 of 26

                                                                                          8
While on the aircraft which had not yet left Concourse D, Gate D-6, Dr. Sieber was
apparently placing his wife’s carry-on bag up and into an overhead bin compartment
near their seats. During this process, Dr. Siebert apparently dislodged an open bag filled
with a number of small plastic wrapped packets. The packets apparently fell out of the
open bag and onto the aisle. No passengers were struck by these falling objects.

The discovery evidence, which is vague, uncertain and incomplete indicates that Dr.
Sieber attempted to pick up these small packets and replace them back into the open
bag unassisted by any member of the flight crew. Dr. Sieber states that upon
completion of this task, he returned to his seat in Row 21. (Dep. Dr. Sieber, pp. 64:8-12;
65-68; 69-72)

Dr. Sieber states that momentarily, he was approached by a female flight attendant
who told him to get the couple’s luggage because they had to leave the aircraft. He
states that the couple were not informed as to why they had to leave the aircraft and
refused to leave. (Dep. Dr. Sieber, pp. 85:10 – 86:23)

The discovery evidence including statements of the involved parties documents
Jefferson Parish Sheriff Department Reserve Deputies Jesse Steer and Erroll Harris
received a radio call for service by the airport authority (AVCOM) to respond to
Concourse D, Gate D-6 in regard to an alleged “irate passenger.” Dep. Steer is
identified as the primary officer and Dep. Harris was there to assist Dep. Steer.

Upon the arrival of the deputies, they determined that the passenger was on the
aircraft identified as Delta Flight DL#696. The evidence documents that Dep. Steer
initially spoke with Delta flight attendant Dominic Morales on the gangway proximate to
the front door of the aircraft. Dep. Steer states that Morales advised him that the flight
crew wanted a passenger removed from the aircraft. Dep. Harris states that he did not
overhear this conversation.

The deputies state that they boarded the aircraft. A member of the flight crew
identified as flight attendant Katherine Weems (hereafter identified as “Weems”) led
the deputies to Dr. Sieber who was seated in Row 21, with Mrs. Sieber seated next to
him. Dep. Steer, whose testimony is in uncertain and conflicting, states that Weems
either told him that Dr. Sieber had struck her with his carry-on luggage; or that the
doctor had struck another unknown member of the flight crew with his luggage. Dep.
Steer’s testimony indicates that either Weems or Morales instructed the deputies to
remove Dr. Steer from the aircraft. Dep. Harris states that he did not hear any
conversation between Weems and Dep. Steer. Both deputies state that they never
heard Weems, nor any other member of the flight crew inform Dr. Sieber as to why he
had to leave the aircraft.

Deputies Steer and Harris state that they approached Dr. and Mrs. Sieber. They state
that when they first observed and encountered the pair, neither was loud or disruptive.
They state that no passengers complained about the couple creating a disturbance.
Dep. Steer states that he spoke with Dr. Sieber and informed him that he would have to
leave the aircraft. The deputies state that neither of them ever informed Dr. Sieber or his


Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
   Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 10 of 26

                                                                                             9
wife as to why Dr. Sieber had to leave the aircraft even though Dr. Sieber asked them
why he had to leave.

Deputies Steer and Harris state and the evidence indicates that at one point in the
encounter after the deputy(s) threatened Dr. Sieber with arrest if he did not vacate the
aircraft, Dr. Sieber got up from his seat to leave the aircraft in the company of Deps.
Steer and Harris. Since it was clear that Dr. Sieber was no longer free to go about his
business (remaining on the plane) and complied with the deputy(s) order to vacate the
aircraft, this was the point of Dr. Sieber’s formal detention.

The deputies describe the positions of the involved parties as the Sieber’s were being
escorted off the aircraft as Dep. Harris leading the group, first towards the flight deck,
followed by Dr. Sieber, Mrs. Sieber and then Dep. Steer who was last.

Deputies Steer and Harris state that during the initial encounter with members of the
flight crew and the Sieber’s, neither deputy conducted any type of investigation as to
why the crew wanted Dr. Sieber off of the aircraft. The deputies concede that neither
one interviewed any member of the flight crew; asked no probative questions; and
obtained no evidence of any crime.

The deputies concede that neither one ever identified which member of the flight crew
Dr. Sieber supposedly struck with a piece of his luggage; where on their body they may
have been struck; nor did they ever identify the piece of luggage Dr. Sieber yielded
when the alleged offense occurred. Both deputies concede that they were unable to
identify any victim of any crime.

Deputy Steer concedes that even though he had listed flight attendant Weems as a
“victim” in the short narrative paragraph of his incident report; she was not listed as a
victim in the involved persons section of his report. He concedes that he could not in
fact identify Weems, nor any member of the flight crew as a “victim” of any criminal
offense.
Deputy Harris states that he was unable to hear any conversation(s) that Dep. Steer
had with any member of the flight crew and only recalls Dep. Steer briefly speaking with
Morales and Weems. Neither deputy state that they spoke with the pilot or co-pilot of
the aircraft to attempt to determine the nature of any incident between the flight crew
and Dr. Sieber. The deputies also concede that neither of them ever sought to interview
any of the passengers to determine who had witnessed any incident between Dr.
Sieber and the flight crew. They state that none of the passengers ever complained to
that Dr. Sieber and/or his wife had been disruptive on the aircraft.

When asked, both Deputies Steer and Harris do not classify the incident between the
Delta Airlines flight crew as being “civil” in nature. Yet, they concede that they were not
investigating any criminal offense, even though Dep. Steer states that he was advised
by flight attendant Weems that Dr. Sieber had either struck her or another unknown
member of the flight crew with his carry-on bag. Dep. Steer only states that he and
Dep. Harris “had been instructed” by the Delta flight crew to remove Dr. Sieber from the
aircraft.


Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
   Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 11 of 26

                                                                                            10
Deputy Harris states that as he was leading Dr. Sieber off the aircraft and that he and
the doctor were near the open door to the flight deck, near the exit, Dr. Sieber
attempted to ask the pilot a question. He states that this took place very quickly and he
did not hear what Dr. Sieber attempted to ask the pilot.

Deputy Harris states that while near the flight deck, Dr. Sieber suddenly told him that he
was not getting off the aircraft. He states that he told the doctor that he had to leave
and at this point as he approached Dr. Sieber, the doctor “threw up a hand” in his
direction.

Upon intensive questioning, Dep. Harris does not describe Dr. Sieber’s hand gesture as
being threatening, or assaultive. However, the deputy states that Dr. Sieber then
“pushed” him back towards the open door to the flight deck. Dep. Harris states that the
push caused him “to lose (his) balance.” Dep. Steer states that he observed Dep. Harris
to move backwards as if losing balance, but admits that his view of Dr. Sieber and Dep.
Harris was obstructed by Mrs. Sieber’s presence in the aisle.

Deputy Harris states that after being pushed by Dr. Sieber, he informed the physician
that he would be arrested if he did not exit the aircraft. He states that he then physically
escorted Dr. Sieber off the plane and onto the gangway. At this point, he and Dep.
Steer told Dr. Sieber to place his hands behind his back so they could handcuff him. The
deputies state that Dr. Sieber was briefly physically resistant to being handcuffed. The
deputies state that they managed to handcuff and search Dr. Sieber and then
escorted him to the Sheriff Department’s office.

Deputies Steer and Harris state that upon arriving at the Sheriff Department’s airport
office, they placed the handcuffed Dr. Sieber into a locked cell. They concede that
they did not remove the handcuffs even though the seventy-four year old physician
had been searched, was no longer a threat and could not leave the secured
environment of the locked cell. It is determined that Dr. Sieber remained in handcuffs,
which he describes as tight and uncomfortable for over an hour.
The evidence documents that the visibly upset and crying Mrs. Sieber accompanied
her elderly husband off of the aircraft and down to the Sheriff Department’s office.

Plaintiff Dr. Sieber now claims that he had sustained injuries as a result of his arrest by the
defendant officers. Dr. Sieber now brings forth a federal civil rights lawsuit against Delta
Airlines, the Jefferson Parish Sheriff’s Department and Deputies Jesse Steer and Erroll
Harris for false arrest, excessive force, failure to intervene, excessive detention in
handcuffs, failure to provide due process and deliberate indifference.


               ANALYSIS OF INCIDENT, POLICE PRACTICES AND LAW ENFORCEMENT
                        ACTIONS TAKEN BY DEPUTIES STEER AND HARRIS

                               EXPERT’S OPINIONS & FINDINGS

Finding & Opinion No. 1


Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
    Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 12 of 26

                                                                                            11
Defendant Deputies Jesse Steer and Erroll Harris’s initial detention of plaintiff Dr. Sieber
was inconsistent with the department and law enforcement education and training; as
well as Louisiana and nationally recognized, accepted and applied codified law
enforcement practices and standards of care. The circumstances, statements, facts
and forensic evidence that support this finding and opinion are as follows:

1. Peace officers receive training in the basic police academy and during periodic
   training in laws of arrest and search and seizure that they can stop and detain a
   citizen if they are aware of or observe specific articulable facts or circumstances
   that connect that citizen with suspicious or criminal activity.

2. Peace officers are taught that they can detain and arrest for any crime that they
   reasonably believe will occur, is occurring in their presence, or has occurred,
   depending upon the nature of that crime.

3. Peace officers in Louisiana are taught that they can affect the arrest for any
   misdemeanor or felony crime occurring in and outside their presence with
   “reasonable/probable” cause. “Reasonable or probable cause,” is generally
   defined as specific, articulable circumstances, statements supported by facts that
   would cause a reasonable person to conclude that a crime has been committed.1,
    2

4. Peace officers are taught that they can arrest individuals in obedience to a warrant.

5. Peace officers are trained that “reasonable suspicion” and “probable cause” are
   objective standards of proof.

6. Peace police officers are trained that they can base discretionary decisions relating
   to laws of arrest, search and seizure and the use of force in part upon their
   “collective knowledge” of professional education, training and experience. This
   collective knowledge extends to include all observations they make during their
   moment-by-moment encounter with subject(s) they are seeking to detain,
   investigate or arrest.

7. Peace officers are taught to make observations of behavior, circumstances,
   statements, facts and evidence that is both exculpatory and innocent in nature; or
   inculpatory and criminal in nature. Based upon these observations, an officer(s)’
   suspicions are either diminished or enhanced. When suspicions are enhanced, the
   totality of evidence might reach the standards of proof of reasonable suspicion to
   detain; or probable cause to arrest a subject who is a person of interest.

8. Deputies Steer and Harris state that they had graduated from an accredited
   Louisiana State Police Academy, but neither had ever attended an accredited Field
   Training Program where peace officers are tested for their competency in law
   enforcement practices in the field. Neither deputy recalls the last legal update in



1 LA Crim. Code Proc. Art. §215.1A
2 Case Law Ref. Harrison v. State of LA, LA Supreme Ct., #No. 97-C-1086 c/w No. 97-6-1125
Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
   Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 13 of 26

                                                                                           12
   laws of arrest or search and seizure they had received as reserve deputies.
   (Deps. Dep. Steer and Harris)

9. Dep. Steer states that he had only a two-three hour on-line training block of
   instruction on airport operations and how deputies should respond and handle calls
   for service at the airport. Dep. Harris states recalls no such training. Neither deputy
   recalls any of the Sheriff Department’s airport Standard Operating Procedures
   (SOP’s); nor where such policies/procedures might be found at the airport.
   (Deps. Dep. Steer and Harris)

10. Neither Dep. Steer nor Dep. Harris can accurately define what “subjective” and
    “objective” legal standards of proof are. (Deps. Dep. Steer and Harris)

11. Dep. Steer states that he does not know what the minimum legal standard of proof
    to detain a person is. Dep. Harris thinks the minimum standard of proof to detain
    someone is mere “suspicion.” Dep. Steer states that the minimum standard of proof
    to affect an arrest is “probable cause.” Dep. Harris states that he believes that the
    minimum standard of proof to affect an arrest is, “proof beyond a reasonable
    doubt.” (Deps. Dep. Steer and Harris)

12. Both Deputies Steer and Harris agree that all crimes have criminal elements that
    need to be satisfied for a behavior/action to be considered as such. Dep. Steer
    agrees that absent evidence of the elements of any specific crime(s), there is no
    crime. Dep. Harris disagrees with this premise. Dep. Steer states that a deputy must
    have a complaining victim in order to satisfy the elements of any crime(s) not
    committed in the deputy’s presence. (Deps. Dep. Steer and Harris)

13. Both Deputies Steer and Harris agree that deputies are taught to investigate crimes
    and that if someone complains about or alleges that a crime was committed, it is a
    deputy’s obligation to investigate that crime(s). Both deputies agree that this is a
    recognized, accepted and applied law enforcement practice. Both deputies agree
    that the purpose of an investigation is a “search for the truth.” (Deps. Dep. Steer and
    Harris)

14. Deputy Steer states that deputies must always investigate if they intend to take any
    law enforcement action(s). He states that whether or not law enforcement action(s)
    are taken depends upon the “totality of the circumstances.” (Dep. Dep. Steer)

15. Deputy Steer agrees that just because a person alleges that a crime occurred does
    not necessarily mean that they are automatically classified as a “victim” in an
    investigation. (Dep. Dep. Steer)

16. Deputies Steer and Harris agree that deputies are trained in how to properly identify
    and classify reporting persons, witnesses, victims, persons of interest and suspects of
    crimes. They agree that the search for, identification and documentation of
    evidence is critical in every investigation. (Deps. Dep. Steer and Harris)



Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
    Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 14 of 26

                                                                                               13
17. Deputies Steer and Harris agree that deputies are trained to reconcile or
    corroborate circumstances, facts and evidence to the statements of the involved
    persons. They agree that this is a very important component of every investigation
    and is a recognized, accepted and applied law enforcement practice.
    (Deps. Dep. Steer and Harris)

18. Deputies Steer and Harris state that they have been trained in how to accurately
    write incident reports. They agree that report writing is a critical component of any
    investigation and that this is a recognized, accepted and applied law enforcement
    practice. (Deps. Dep. Steer and Harris)

19. In the immediate case, the “collective knowledge” and facts that Deputies Steer
    and Harris relied upon to detain and arrest Dr. Sieber were as follows:

    (a) Deputies Steer and Harris state that at the time of this incident, they received a
        call for service from the airport authority (AVCOM) about an irate passenger at
        Concourse D, Gate D-6. (Report, Dep. Steer, p. 3:1; Bates 0003; Dep. Steer; Dep.
        Harris)

    (b) Deputies Steer and Harris responded to an aircraft (Delta Flight #696) which was
        parked at Gate D-6. Dep. Steer met with Delta Airlines flight attendant Dominic
        Morales and flight attendant Katherine Weems. Dep. Steer states that Wit.
        Morales advised him that the flight crew wanted the deputies to remove a
        passenger (Dr. Sieber) from the aircraft. (Report, Dep. Steer, p. 3:1; Bates 0003;
        Dep. Steer)

    (c) Dep. Steer states that light attendant Weems told him either that she had been
        “struck” by a piece of “luggage” wielded by Dr. Sieber; or that she was reporting
        that another flight attendant had been struck by a piece of luggage wielded by
        the retired physician. (Report, Dep. Steer, p. 3:1, Bates 0003:1; Dep. Dep. Steer)3

    (d) Dep. Steer states that flight attendant Weems told them that she had told Dr.
        Sieber to get off the plane and he had refused to do so. He states that he and
        Dep. Harris were “instructed” by the flight crew to remove Dr. Sieber from the
        aircraft. (Report, Dep. Steer, p. 3:1, Bates 0003:1; Dep. Dep. Steer)

    (e) Dep. Steer states that he did not conduct a preliminary interview with flight
        attendant Weems, nor any other member of the flight crew including the pilots.
        Dep. Harris also did not interview any passengers on the aircraft to get additional
        information as to the circumstances involving Wit. Weems’ allegations.

    (f) Deputies Steer and Harris state that they did not identify any member of the flight
        crew or any passengers on the aircraft as witnessing any disagreement or
        encounter between the flight crew and Dr. Sieber.


3 The deposition cites for Deputies Steer and Harris are not annotated by page/lines due to the
 lateness of their depositions and the court reporter not submitting deposition transcripts that
 were paginated and lined.
Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
   Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 15 of 26

                                                                                          14

   (g) The deputies state that none of the passengers on the aircraft complained to
       them that Dr. Sieber and/or his wife had been creating a disturbance, or
       bothering any of the passengers on the aircraft prior to their arrival.

   (h) The deputies concede that when they first observed and encountered Dr. and
       Mrs. Sieber, neither person was causing a disturbance on the aircraft and both
       were seated.

   (i) The deputies concede that they had no information from Wit. Weems, the flight
       crew or passengers on the aircraft as to how Dr. Sieber may have struck anyone
       on the aircraft with a piece of luggage.

   (j) Deputy Harris states that Dep. Steer was the primary deputy on the call, so he
       conducted no interviews, spoke to none of the flight crew or passengers and
       took no part in any investigation or collection of evidence that would provide
       exculpatory or inculpatory evidence of any criminal offense or civil incident
       between the flight crew and Dr. Sieber.

   (k) When questioned, Dep. Harris states that it is not the objective of any
       investigation to determine whether there are any circumstances, statements,
       facts or evidence that would be exculpatory to a person of interest. He believes
       that the purpose of an investigation is strictly to determine evidence
       incriminating to a person of interest.

   (l) Neither Deputies Steer nor Harris are able to define what objective versus
       subjective standards of proof are. Both deputies define the standards of proof for
       detentions and arrests of “reasonable suspicion” and “probable cause” as the
       same thing.

   (m)        Deputy Steer concedes that he was not able to identify Wit. flight
      attendant Weems, nor any other member of the flight crew as a “victim,”
      although he describes Weems as a “victim” in the brief narrative of his incident
      report. Wit. Weems’ name does not appear in the “victim” location of Dep.
      Steer’s report as one of the involved parties. Dep. Harris states that he reviewed
      Dep. Steer’s incident report the day after the incident and does not know why
      Wit. Weems was not listed as a “victim” in the report. (Deps. Dep. Steer and
      Harris)

   (n) Deputy Steer concedes that Wit. flight attendant Weems advised him that Dr.
       Sieber had allegedly struck her or another unidentified flight crew member with
       his luggage which would be seen as a potential criminal violation. He and Dep.
       Harris jointly refuse to classify the incident between the flight crew and Dr. Sieber
       as “civil” in nature. Dep. Steer’s statements indicate that he intended to
       investigate the incident, but was unable to because the aircraft with the flight
       crew and passengers left before he could conduct an investigation.



Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
   Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 16 of 26

                                                                                           15
   (o) Both Deputies Steer and Harris agree that it is a recognized, accepted and
       applied law enforcement practice to conduct criminal investigations, including
       interviewing of victims, witnesses and persons of interest. Both deputies agree
       that it is also a recognized law enforcement practice to seek to identify and
       document evidence of crimes. Both deputies concede that neither attempted
       to do so.

   (p) Deputy Steer’s reasoning that the Delta flight left the airport and he had no time
       to conduct any investigation is not reasonable and inconsistent with his law
       enforcement training for several reasons:

       (1) There was no exigency and the flight could have remained on the ground
           temporarily until a basic investigation including the interviewing of any victim,
           witnesses and Dr. Sieber and his wife could have taken place.

       (2) Dep. Steer states that his interview with Wit. flight attendant Weems could not
           take place because their conversation would be overheard by others; yet,
           he admits that nothing prevented him from talking with Weems outside of the
           aircraft on the gangway.

       (3) Two deputies had been assigned to this call. Dep. Harris could have easily
           stayed with Dr. Sieber while Dep. Steer interviewed a reporting person, any
           alleged victim, flight crew witnesses and passenger witnesses.

       (4) Dep. Harris was over thirty years younger and outweighed the elderly
           physician by more than one hundred and fifty pounds. Dep. Harris was also
           armed with defensive weaponry and had special law enforcement training.
           Dep. Harris could have easily handled Dr. Sieber while Dep. Steer completed
           a basic investigation to determine the exact nature of their call for service.

       (5) It is a trained and expected law enforcement and Sheriff’s Department
           practice for deputies to conduct investigations of their calls for service.

       (6) The information in Dep. Steer’s incident report was incomplete, inaccurate
           and did not address any of the reason(s) for the initial call for service; nor any
           alleged criminal violation, or actions taken by Deputies Steer and Harris
           during this incident. For instance, Dep. Steer’s report very specifically states,

           “Let it be known that Ms. Weems and Delta Airlines refused to pursue charges
           and issue statements.” (Report, Dep. Steer, p. 3:3; Bates 0003:3)

           However, Dep. Steer now states that he wrote this statement in error, citing
           the fact that the Delta flight crew did not provide the deputies with any
           statements because the aircraft had already left the airport before he could
           investigate the incident and take their statements. (Dep. Dep. Steer)




Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
   Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 17 of 26

                                                                                          16
       (7) The conflicting nature of this call for service and incident necessitated a
           response by a supervisor to sort things out and determine a correct and
           reasonable course of action.

   (q) There is no information or statements from the involved parties supporting any
       belief that exigent circumstances existed at the time which would have impaired
       or precluded the deputies from conducting a reasonable investigation to
       determine what if anything unusual transpired between the flight crew and Dr.
       Sieber that warranted his removal from the aircraft, a detention, or an arrest for
       any criminal violations.

   (r) Deputies Steer and Harris state that they never considered whether Dr. Sieber
       had violated any federal transportation statutes before forcibly removing him
       from the aircraft. (Deps. Deps. Steer and Harris)

   (s) Deputies Steer and Harris state that they never considered nor asked the Delta
       flight crew what if any Delta airline policies Dr. Sieber had violated before
       forcibly removing him from the aircraft. (Deps. Deps. Steer and Harris)

   (t) Based upon my review of the discovery evidence and in consideration of my law
       enforcement education, training and experience, I make the following findings
       and opinions to a reasonable degree of professional certainty:

       (1) In accordance with how peace officers are trained in Louisiana and
           nationally, Deputies Steer and Harris, lacked sufficient reasonable suspicion to
           detain Dr. Sieber for any criminal offense.

       (2) The deputies’ formal involuntary detention of Dr. Sieber occurred once the
           deputies directed Dr. Sieber to get out of his seat and exit the aircraft; and Dr.
           Sieber complied and began to move against his will towards the flight deck
           of the aircraft. Dr. Siebert’s actions in response to the deputy(s) commands
           indicate that he believed that he was no longer free to remain in his seat and
           had to obey the instructions, directions, orders and commends of the
           deputy(s).

       (3) The deputies had a legal, departmental, ethical and moral obligation to
           properly investigate the unknown incident and disagreement between the
           Delta Airlines flight crew and Dr. Sieber. However, they failed to do so.

       (4) The defendant deputies failed to establish whether any criminal elements
           existed to support Wit. flight attendant Weem’s allegation that Dr. Sieber had
           either struck her or any member of the flight crew with a piece of his carry-on
           luggage. This failure to investigate was contrary to their stated law
           enforcement training.

       (5) The defendant deputies had a clear opportunity to identify a victim(s) and
           flight crew and/or passenger witnesses to the incident but failed to do so. This
           failure to investigate was contrary to their stated law enforcement training.
Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
    Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 18 of 26

                                                                                             17

       (6) The defendant deputies failed to identify and document any evidence
           supporting the statements of members of the Delta flight crew; specifically
           Wits. Flight attendants Weems and Morales. This failure to investigate was
           contrary to their stated law enforcement training.

       (7) The deputies failed to identify any federal transportation regulations or
           statutes that Dr. Sieber had violated. In fact, the deputies testify that they
           never even considered that Dr. Sieber had even violated any federal laws.
           This failure to investigate was contrary to their stated law enforcement
           training.

       (8) The deputies failed to identify any Delta Airlines policies that Dr. Sieber had
           violated, although they had ample opportunity to do so. This failure to
           investigate was contrary to their stated law enforcement training.

       (9) In absence of any violations of state or federal laws; or any knowledge that
           Delta Airlines policies had been violated by Dr. or Mrs. Sieber; this incident
           was reduced to a low-level civil disagreement between the airline and the
           plaintiffs which could and should have been easily resolved by the deputies,
           but was not.

       (10) Deputies Steer and Harris were aware that plaintiffs Dr. and Mrs. Sieber
          were paying passengers on the Delta flight and had a right to due process
          while on the aircraft. Yet, they afforded the elderly couple no due process
          when they failed to reasonably investigate the circumstances of the
          disagreement between the private air carrier and the Sieber’s. (Deps. Dep.
          Steer and Harris)

       (11) Deputies Steer and Harris demonstrated immediate and overt
          “confirmation bias”4 against Dr. and Mrs. Sieber when they were advised by
          members of the Delta flight crew that the crew wanted the Sieber’s off the
          aircraft. The deputies’ testimony in itself is inculpatory since both deputies
          admit that they conducted no investigation to reconcile any aspects of the
          brief statement of Wit. flight attendant Weems that Dr. Sieber had “assaulted”
          anyone with his carry-on luggage.

       (12) The reason(s) provided by the defendant deputies as to why they did not
          conduct an investigation as required are irrelevant since there is no evidence
          of any exigent circumstances such as an imminent threat to passengers, the
          flight crew, or the deputies at the moment of detention. The deputies had no
          information that the aircraft was required to take off immediately and it was
          the flight crew who called for the assistance of deputies to remove Dr. Sieber.




4 Confirmation bias, def., The tendency to interpret new evidence as confirmation of one's
 existing beliefs or theories.
Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
   Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 19 of 26

                                                                                       18
           Additionally, the evidence documents that the two deputies were in
           adequate numbers, equipped and trained in officer safety tactics; and
           tactically had the “disparity of force” in numbers, age and weaponry to
           easily handle the elderly seventy-four year old retired physician.

       (13)    Deputies Steer and Harris failed to use their tactical negotiation and de-
          escalation training in calming down and peacefully resolving the civil dispute
          between the airline carrier and the plaintiffs who were paying passengers. At
          no time did the deputies ever ask or obtain any information to determine the
          specific nature of the encounter between the flight crew and Dr. Sieber. This
          is despite the fact that the entire flight crew including pilots and passengers
          were present to assist in providing information to the deputies so that they
          could peacefully resolve the issue.

       (14) The evidence I have reviewed indicates that absent any reasonable
          investigation of a criminal or civil nature by the defendant deputies; coupled
          with the fact that Deputy Steer states that they were “instructed” by the
          Delta Airlines flight crew to summarily remove Dr. Sieber and perhaps his wife
          from the aircraft; the deputies actions in detaining and removing Dr. Sieber
          transitioned away from their discretionary duties as peace officers and turned
          the deputies into “agents” of Delta Airlines.

       (15) The actions of defendant Deputies Steer and Harris during their entire
          encounter with Dr. and Mrs. Sieber to the point of Dr. Sieber’s involuntary
          detention were inconsistent with their department and law enforcement
          education, training and experience. Their actions fell below recognized,
          accepted and applied codified law enforcement practices and standards of
          care.

Findings & Opinion No. 2

Defendant Deputies Jesse Steer and Erroll Harris’s detention of plaintiff Mina
Margaretha Sieber-Schneiter was inconsistent with their department and law
enforcement education and training as well as Louisiana and nationally recognized,
accepted and applied codified law enforcement practices and standards of care. The
circumstances, statements, facts and forensic evidence that support this finding and
opinion are as follows:

1. See Opinion No. 1 in its entirety.

2. My finding and opinion is made within a reasonable degree of professional
   certainty.

3. If it is determined by the Trier of Fact, that defendant Deputies Steer and/or Harris
   instructed plaintiff Mrs. Sieber to vacate the aircraft with her husband absent
   conducting any reasonable investigation; I would find and opine that the deputies’
   detention of Mrs. Sieber was inconsistent with the department and law enforcement
   education and training. I would further find and opine that Their actions fell below
Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
   Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 20 of 26

                                                                                         19
   state and nationally recognized, accepted and applied codified law
   enforcement practices and standards of care.

Findings & Opinion No. 3

Defendant Deputies Steer and Harris’ actions in arresting plaintiff Dr. Sieber were
inconsistent with their department and law enforcement education and training; as
well as Louisiana and nationally recognized, accepted and applied codified law
enforcement standards of care. The circumstances, statements, facts and evidence
that support this finding and opinion are as follows:

1. See Finding & Opinion #1 in its entirety.

2. Defendant Deputies Steer and Harris state that they ultimately arrested plaintiff Dr.
   Sieber for “Resisting an Officer,” (LA RS §14:108) and “Entry of remaining in places or
   on land after being forbidden,” (LA RS §14.63.3). (Report, Dep. Steer, p. 1; Bates
   0001; Deps. Deps. Steer and Harris). The deputies state that they did not arrest Dr.
   Sieber for assault/battery on a peace officer.

3. As previously discussed in Finding & Opinion No. 1, the deputies’ detention of Dr.
   Sieber lacked specific, articulable statements, facts and circumstances consistent
   with the elements of any criminal violation of Louisiana State Statutes. The deputies
   concede that they never even considered whether Dr. Sieber had possibly violated
   any federal transportation laws or regulations. The deputies also concede that they
   never asked, nor were provided with any information from the Delta airlines flight
   crew as to what if any, specific Delta policies Dr. Sieber had violated to warrant him
   being forced of the aircraft.

4. Absent an investigation by the defendant deputies to attempt to reconcile the
   nature of their call for service of an “irate passenger” at Concourse D, Gate D on
   the Delta Airlines aircraft, the deputies merely were involved in a low-level civil
   argument between Dr. Sieber and the flight crew which they did not witness.

5. The deputies state that when they first observed Dr. Sieber, he was not irate and was
   calmly seated in his seat next to his wife. None of the passengers complained to the
   deputies that Dr. Sieber had been creating a disturbance or threatening anyone.

6. Upon initial observation, a reasonably trained peace officer deputy would not be
   able to reconcile Dr. Sieber’s observable behavior with their call for service. This
   alone necessitated an investigation since Dr. Sieber was a paying customer who in
   the least had a right of due process through a preliminary investigation into the
   circumstances. As previously discussed this did not happen.

7. Since the law enforcement actions of Deputies Steer and Harris in involuntarily
   detaining plaintiff Dr. Sieber lacked the elements of reasonable suspicion; their
   detention of Dr. Sieber was inconsistent with the elements necessary to legally
   detain the plaintiff.


Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
   Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 21 of 26

                                                                                            20
8. Deputy Harris states that Dr. Sieber was following him down the aisle to the flight
   deck to exit the aircraft. The deputy states that once Dr. Sieber reached the open
   door to flight operations where the pilot and co-pilot were working, Dr. Sieber
   attempted briefly to speak to the pilot who did not respond. Dep. Harris recalls that
   at this point Dr. Sieber suddenly “pushed” him which caused the deputy to
   momentarily lose his balance. Dep. Steer states that he did not witness Dr. Sieber
   have any physical contact with Dep. Harris, because his view was obstructed by
   Mrs. Sieber who was directly in front of him. He does state that he did see Dep. Harris
   move backwards of-balance. (Deps. Deps. Harris and Steer)

9. Deputy Harris states that after he was pushed by Dr. Sieber, he regained his balance
   and approached the physician. The deputy states that at this point, Dr. Sieber
   “threw up a hand at me.” Dep. Harris provides several descriptions of Dr. Sieber’s
   hand movements. (Dep. Dep. Harris)

   “He threw up his hands at me.”
   “His hand motions were as if he was; you know; resisting getting off the plane.”
   “(Dr. Sieber) took his right hand, like he was almost swatting me to get out of his
   way.”

   Deputy Steer states that he did not witness any of these actions by Dr. Sieber. The
   deputy states that he quickly moved forward towards Dr. Sieber and Dep. Harris
   physically escorted the elderly physician off the aircraft. (Deps. Dep. Steer and
   Harris)

10. Deputies Steer and Harris state that they did not arrest Dr. Sieber for battery on an
    officer. (Deps. Deps. Steer and Harris)

11. The defendant deputies state that they ultimately placed Dr. Sieber under arrest for
    Resisting an Officer (LA RS §14:108); Entry/Remaining after Forbidden (LA RS §14:63.3)
    and Battery/Simple (LA RS §14:35). The charging status sheet from the Jefferson
    Parish District Attorney’s Office documents that all three charges were refused by
    the District Attorney’s Office on 01-13-17.

12. Based upon my review of the discovery evidence and in consideration of my law
    enforcement education, training and experience, I make the following findings and
    opinions to a reasonable degree of professional certainty:

   (1) The defendant deputies’ initial detention of plaintiff Dr. Sieber was inconsistent
       with their department and law enforcement education and training; as well as
       Louisiana and nationally recognized, accepted and applied codified standards
       of care.

   (2) If the Trier of Fact determines that Dr. Sieber did not push Dep. Harris, I would find
       and opine that the deputies’ arrest of the plaintiff was inconsistent with the law
       department and law enforcement education and training; as well as Louisiana
       and nationally codified law enforcement standards of care.


Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
     Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 22 of 26

                                                                                              21
      (3) If the Trier of Fact determines that Dr. Sieber did push Dep. Harris, I would the
          deputy’s arrest of Dr. Sieber for “Resisting an Officer” to be valid.

      (4) Based upon my review of the totality of the circumstances, I find and opine that
          the unreasonable law enforcement actions by defendant Deputies Steer and
          Harris in failing to explain to Dr. Sieber why he had to leave the aircraft; their
          failure to employ trained verbal de-escalation techniques; their failure to
          reasonably investigate the criminal allegations and civil issues of this
          confrontation between the flight crew and Dr. Sieber; and their actions as
          agents of Delta Airlines and failure to provide the plaintiff with due process
          significantly contributed to Dr. Sieber’s delay in exiting the aircraft.

      (5) Based upon my review of the totality of the circumstances, I find and opine that
          insufficient information and evidence existed, including a faulty and
          unreasonable investigation, for any reasonably trained deputy peace officer to
          conclude that Delta Airlines had a lawful right to force Dr. Sieber and his wife off
          the aircraft.

Finding & Opinion No. 4

Defendant Deputies Steer’s and Harris’ actions in the manner in which they physically
restrained and handcuffed plaintiff Dr. Sieber were inconsistent with their law
enforcement education, training, experience, department policy and law enforcement
standards of care. The circumstances, statements, facts and evidence that support this
finding and opinion are as follows:

(1) Peace officers in the State of Louisiana and nationally are trained in the proper
    application of force under state and federal guidelines. These codified legal and
    training guidelines provide the basis for an officer’s calculus of force. 5

(2) Peace officers are taught in the police academy and in periodic department
    training that they can use whatever force is objectively reasonable to affect an
    arrest, prevent escape, and/or overcome a suspect’s resistance. (Graham v.
    Connor)

(3) Peace officers are taught that they need not necessarily use the least intrusive level
    of force when attempting to control a resisting subject or in effecting an arrest.
    Again, they learn that whatever level(s) of force they use must be objectively
    reasonable. (Graham v. Connor)

(4) Peace officers are taught that the justification for the use of force is limited to what is
    known or perceived by the officer(s) “at the time.” Facts discovered after the event,
    no matter how compelling, cannot be considered in determining whether the force
    used was justified or not. (Graham v. Connor)




5   Graham v. Connor, 490 U.S. 386, 396-97, 109 S.Ct. 1865, 1872, 104 L.Ed.2d 443 (1989)
Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
    Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 23 of 26

                                                                                              22
(5) Peace officers are taught that when considering non-force or forceful responses
    to a subject’s resistance they must balance the “government need” against the
    “intrusion upon the individual.” (Graham v. Connor)

(6) Peace officers are taught that they may sometimes make detention, arrest and
    force decisions based upon information that is later shown to be imperfect and/or
    inaccurate. Since officers have specialized training and experience, and because
    they face extraordinary risks, they are provided certain latitudes in their calculus of
    the need for force. (Graham v. Connor)

(7) Peace officers are taught that the “reasonableness” of a use of force must be
    judged from the perspective of a similarly trained, reasonable officer on the scene,
    and their understanding of the “totality of circumstances.” An officer’s calculus in
    their decision to use force includes the emergent nature of the circumstances and
    the need to use a certain quantum of force during rapidly developing events or
    occurrences, as compared to a review of events in hindsight. (Graham v. Connor)

(8) Peace officers in Louisiana are justified to use any level(s) of force that they
    reasonably believe, in consideration of the “totality of circumstances,” is necessary
    to defend either themselves or another person from bodily harm. (Graham v.
    Connor)

(9) When analyzing, discussing and rendering opinions in any case involving the
    application of force, the issue of whether the circumstances of the
    event was rapidly evolving and/or tense and uncertain is important. In the
    immediate case, I have determined that the event was not rapidly evolving, tense,
    uncertain, or in any way dangerous for the defendant officers.

(10) No Exigent circumstances – There is no evidence that any exigent circumstances
   existed that threatened the safety or security of the flight crew or passengers on
   board the aircraft prior to or during the defendant deputies’ encounter with Dr.
   Sieber and his wife.

(11) Peace officers are taught in the academy and during department update use
   of force training that prior to the deployment of force, when they are considering
   which force option(s) to select, they must consider all the circumstances confronting
   them, including the following: 6, 7

     1.   The seriousness of the event.
     2.   Does the subject pose a physical threat to the officer(s), or a 3 rd person(s).
     3.   What level of resistance is the subject using against the officer(s).
     4.   Whether the subject is attempting to flee and evade capture.

(12) Peace officers are taught in their training classes that the deployment of force
   must conform with federal Graham v. Connor standards. They are taught that there


6 Graham v. Connor, 490 U.S. 386, 396-97, 109 S.Ct. 1865, 1872, 104 L.Ed.2d 443 (1989)
7 Case Cite, Glenn v. Washington, 673 F.3d 864, 871 (9 th Cir. 2011)
Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
    Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 24 of 26

                                                                                          23
    are many more circumstances to consider in their calculus as to whether to use
    force and what level than have been discussed in Graham. Among these are that
    every police encounter with a citizen is unique with its own challenges that may
    preclude or obstruct an officer from using less intrusive methods of capture.

    What the Federal Courts in Graham refer to as the “totality of circumstances”
    include but are not limited to: the officer(s’) collective knowledge, seriousness of
    event, threat posed, level of resistance, information available to the officer(s) at the
    time, the general environment and other factors, obstructions, and the officer(s)
    ability to see whether the subjects are armed, ability to communicate with other
    officers and resources, nature of the subject(s)’ attempt to evade capture, etc. 8

(13)   Seriousness of the incident and threat posed by Dr. Sieber –

       (a) Based on the statements, facts, and forensic evidence I have reviewed,
           Deputies Steer and Harris were involved in a simple civil dispute between one
           or more members of the flight crew or an off-airplane operations manager.
           Therefore, there was no threat nor danger to any of the flight crew, or
           passengers aboard the aircraft.

       (b) In the moments immediately preceding the deputies’ encounter with Dr.
           Sieber, the deputies were advised or were personally aware that:

           1. They were responding to a call from the airport authority (AVCOM)
              regarding an “irate passenger” at Concourse D, Gate D-6 on Delta
              Airlines Flight #696. (Report. Dep. Steer, p. 3:1; Bates 003)
           2. Flight Agent (flight crew attendant) Katherine Weems advised them that
              Dr. Sieber struck her or another flight attendant about the upper body
              with a piece of luggage and was refusing to de-board the plane. (Report.
              Dep. Steer, p. 3:1; Bates 003)
           3. Deputies Steer and Harris concede that upon arrival inside the aircraft,
              they did not observe Dr. Sieber to be disruptive and that the plaintiff and
              his wife were sitting in their seats.
           4. The deputies concede that no other members of the flight crew, nor any
              of the passengers approached them to complain about Dr. Sieber.
           5. Dr. Sieber was an elderly, retired physician weighing approximately one
              hundred-seventy pounds who posed no imminent threat to anyone on
              the aircraft.
           6. The deputies were not able to reconcile anything that Wit. flight
              attendant Weems of Wit. Morales said with respect to Dr. Sieber’s alleged
              behavior.
           7. Dep. Harris states that Dr. Sieber suddenly pushed him while both were on
              the flight deck in front of the open flight operations doorway. The alleged

8 Case Cite, Matthew v. Hones, FED APP 327 (6th Cir, 1994)
Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
     Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 25 of 26

                                                                                                         24
                  push and any alleged hand movements by Dr. Sieber were not
                  observed by Dep. Steer.
              8. Deputies Steer and Harris state that they asked Dr. Sieber to place his
                 hands behind his back to be handcuffed. They indicate that the plaintiff
                 was briefly passively resistant to being handcuffed. The deputies searched
                 Dr. Sieber for weapons and found none.
              9. Dr. Sieber states that once outside of the aircraft, one of the deputies
                 pushed him harshly up against the wall of the gangway and verbally
                 threatened “to teach (him) a lesson.” The plaintiff denies being physically
                 resistive during handcuffing. Both deputies deny pushing the plaintiff up
                 against a wall or threatening him. (Dep. Dr. Sieber, pp. 88:17-25; 89:4-10;
                 Deps. Deps. Steer and Harris)
              10. Deputies Steer and Harris escorted the handcuffed Dr. Sieber to the Sheriff
                  Department’s office. They then placed him still handcuffed into a locked
                  and secured cell.
              11. Deputies Steer and Harris state that they did not remove Dr. Sieber’s
                  handcuffs for well over an hour. They concede that Dr. Sieber posed no
                  threat to them and was contained in a locked and secured cell. Dr.
                  Sieber states that the deputies left him in the cell and in tight handcuffs for
                  one and a half hours. The plaintiff claims that he was injured by the tight
                  handcuffs. (Dep. Dr. Sieber, p. 90:10-17; Deps. Deps. Steer and Harris)
              12. Based upon my review of the evidence in this case and in consideration
                  of my law enforcement education, training and experience, I find and
                  opine to a reasonable degree of professional certainty that:
                  (1) The length of time that the defendant deputies kept Dr. Sieber
                      restrained in handcuffs was unreasonable and inconsistent with
                      recognized, accepted and applied codified law enforcement
                      practices and standard of care in Louisiana and nationally because:
                         Dr. Sieber had been arrested for resisting/delaying an officer which
                          is a low-level misdemeanor offense.
                         Dr. Sieber never verbally threatened the officers, flight crew or
                          passengers on the aircraft.
                         No one witnessed Dr. Sieber allegedly “pushing” Dep. Harris, as
                          opposed to the obese deputy simply losing his balance on the
                          flight deck.9



9   Obesity – Body Mass Index, https://www.cdc.gov/obesity/adult/defining.html
    Body Mass Index (BMI) is a person's weight in kilograms divided by the square of height in
    meters. ... If your BMI is 18.5 to <25, it falls within the normal. If your BMI is 25.0 to <30, it falls
    within the overweight range. If your BMI is 30.0 or higher, it falls within the obese range. Deputy
    Harris’ BMI at 5’-10” and 325 lbs. was measured at 46.6 BMI, therefore, he was extremely obese.


Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
   Case 2:17-cv-13024-BWA-JCW Document 287-2 Filed 11/18/19 Page 26 of 26

                                                                                            25
                     After handcuffing Dr. Sieber, the deputies had searched him and
                      found no weapons on his person.
                     Dr. Sieber was placed into a completely secure and locked cell
                      and was not a physical threat to anyone.
                     Dr. Sieber was seventy-four years old and elderly. The placement of
                      mechanical restraints on the thin skin of the elderly has been known
                      to cause both unnecessary pain and injury.
                     Dep. Harris states that it was simply his discretion not to uncuff Dr.
                      Sieber, which is inconsistent with the deputy’s law enforcement
                      training, the Graham Standard and recognized, accepted, trained
                      and applied professional police practices.

My findings and opinions are based upon my initial review of the listed documents as
provided to me at this time. I will alter, amend, enhance or delete my findings and
opinions as necessary following my review of any additional discovery in this case.
I would so testify to my findings and opinions under penalty of perjury if called upon in
any subsequent legal proceedings.




Signed _______________________________________________ Date: August 12, 2019

       Ron Martinelli, Ph.D., CMI-V
       Forensic Criminologist/Law Enforcement Training Consultant
       Federal/State Courts Qualified Law Enforcement Practices Expert
       Certified Medical Investigator




Rule 26b Report, Ron Martinelli, Ph.D.
Sieber v. Delta Air Lines, et. al, Case #USDC 2:17-CV-13024
